Citation Nr: 1413966	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-37 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for diabetic retinopathy.

5.  Entitlement to service connection for erectile dysfunction, claimed as secondary to type II diabetes mellitus.

6.  Entitlement to service connection for cardiomyopathy, claimed as secondary to type II diabetes mellitus.

7.  Entitlement to a rating in excess of 10 percent for duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issue of entitlement to service connection for a kidney condition, as secondary to type II diabetes mellitus, was raised by the Veteran in a May 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of a rating in excess of 10 percent for duodenal ulcer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The Veteran did not have service in the Republic of Vietnam nor is there any evidence of actual exposure to Agent Orange.

2.  None of the Veteran's claimed disabilities of type II diabetes mellitus, peripheral neuropathy of the upper and lower extremities, diabetic retinopathy, erectile dysfunction, and cardiomyopathy began in service or until many years after service or are related to his period of service in any other way.


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for peripheral neuropathy of the upper extremities have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

5.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

6.  The criteria for service connection for cardiomyopathy have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in June 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  

No VA examination was obtained for any of the Veteran's service connection claims.  As discussed below, the Veteran's sole contention is that his disabilities resulted from exposure to herbicides in Vietnam, but the Board finds that the Veteran did not have service in Vietnam, and there is no other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Showing chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as diabetes mellitus, cardiovascular disease, and organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, certain diseases, including type II diabetes mellitus, are service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

Notwithstanding the presumption, service connection for a disability claimed as due to Agent Orange exposure may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116 and 38 C.F.R. § 3.303.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In this case, the record does not reflect, and the Veteran has not contended, that any of his claimed disabilities began in service or until many years after service.  As reflected in VA treatment records, cardiomyopathy was first diagnosed in November 2003, diabetes was first diagnosed in July 2007, and none of his claimed disabilities began any earlier.  Thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309 for chronic diseases are not applicable.

Rather, as reflected in his May 2008 claim, the Veteran's sole contention regarding his claimed type II diabetes mellitus is that his diabetes is "due to herbicide exposure in Vietnam."  As reflected in the same May 2008 claim, the Veteran's sole contention regarding his remaining claimed disabilities is that each is secondary to diabetes; he asserts that peripheral neuropathy of the upper and lower extremities, diabetic retinopathy, and erectile dysfunction were caused by his diabetes, and that cardiomyopathy was aggravated by his diabetes.  

The record does not indicate, and the Veteran has not asserted, that any of his claimed disabilities might be related to his period of service in any other way.  

However, the record reflects that the Veteran did not have service in the Republic of Vietnam.  The Veteran's Form DD 214 (Armed Forces of the United States Report of Transfer or Discharge) for his November 1967 to November 1969 period of service reflects that, during such period, the Veteran had no foreign or sea service whatsoever.  Also, when contacted by the RO, the National Personnel Records Center reported that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  Such information is further confirmed by the Veteran's service treatment records, which repeatedly show treatment during the Veteran's service within the United States, and nowhere else.  No official record or other probative evidence contradicts any of these documents, and neither the Veteran nor his representative has argued that any of this recorded information is inaccurate. He has made no other allegations that he was exposed to Agent Orange in some other location.

Therefore, the Veteran's diabetes is not the result of herbicide exposure in Vietnam; as such, his claim for service connection for diabetes, as well as his claims for disabilities as secondary to diabetes, must fail.

As the weight of the evidence is strongly against the Veteran's service connection claims, service connection for type II diabetes mellitus, peripheral neuropathy of the upper and lower extremities, diabetic retinopathy, erectile dysfunction, and cardiomyopathy must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for peripheral neuropathy of the upper extremities is denied.

Service connection for peripheral neuropathy of the lower extremities is denied.

Service connection for diabetic retinopathy is denied.

Service connection for erectile dysfunction is denied.

Service connection for cardiomyopathy is denied.


REMAND

The Veteran was provided a VA examination of his duodenal ulcer most recently in November 2008.  In his November 2010 substantive appeal, he asserted that, in 2009, he had a gastrointestinal examination that he wished VA to consider in adjudicating his increased rating claim.  As reflected in his May 2008 claim, he asserts that he receives his medical treatment at the Orlando VA outpatient clinic.  However, no VA treatment records after November 2008 are associated with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Also, in light of his November 2010 statement, and the length of time since the Veteran's November 2008 examination, he should be afforded a new examination of his duodenal ulcer.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records related to the Veteran's duodenal ulcer from the Orlando VA Medical Center dated from November 2008 to the present, to include any gastrointestinal examination records from 2009.  All records and/or responses received should be associated with the claims file.  

2.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his duodenal ulcer.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

3.  After completing the above, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board after the Veteran has had an adequate opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


